Filed 9/26/13 In re Allan B. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re ALLAN B., a Person Coming Under                                B247109
the Juvenile Court Law.                                              (Los Angeles County
                                                                     Super. Ct. No. YJ36770)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

ALLAN B.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County. Wayne C.
Denton, Commissioner. Affirmed.
         Stephen Borgo, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                 _________________________________
       Minor Allan B. appeals from the juvenile court’s order sustaining a petition
pursuant to Welfare and Institutions Code section 602. That order was made following
the juvenile court’s finding that minor violated Health and Safety Code section 11359 by
possessing marijuana for sale. The offense occurred on May 8, 2012, when minor sold
his classmate, Juliana B., a small bag of marijuana for $20 on the grounds of their school.
       The juvenile court found the allegation true. It declared minor to be a ward of the
court and found the offense a felony. The court ordered minor placed home on
probation.
       We appointed counsel to represent minor on appeal. After examination of the
record, counsel filed an opening brief raising no issues and asking this court to
independently review the record, including a sealed transcript of an in camera hearing
pursuant to Pitchess v. Superior Court (1974) 11 Cal.3d 531 (Pitchess). On July 5, 2013,
we advised minor he had 30 days within which to personally submit any contentions or
issues he wished us to consider. To date, we have received no response.
       We have examined the entire record and are satisfied that minor’s attorney has
fully complied with his responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal.4th 106, 109–110; People v. Wende (1979) 25 Cal.3d 436, 441.) We
also examined the sealed reporter’s transcript of the in camera Pitchess hearing, at which
the custodian of records for the Santa Monica Police Department stated under oath that
there were no complaints against the officer in question.




                                             2
                              DISPOSITION
     The order is affirmed.
     NOT TO BE PUBLISHED.
                                       MALLANO, P. J.
We concur:


     ROTHSCHILD, J.


     CHANEY J.




                                   3